91 F.3d 133
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Peter C. SMITH, Petitioner.
No. 96-540.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided June 28, 1996.

Peter C. Smith, Petitioner Pro Se.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Peter C. Smith, a federal prisoner, brought this petition for writ of mandamus alleging that the district court had unduly delayed acting on a matter pending before it.  Smith had filed a mandamus petition in district court seeking to compel the United States Parole Commission ("USPC") to perform a duty allegedly owed to Smith.  The USPC responded and on November 1, 1995, Smith filed his reply.  The USPC moved for summary judgment, dismissal, or transfer in April 1996;  Smith responded in opposition.


2
Smith brought the current petition seeking an order directing the district court to act in the USPC mandamus action.  Because there has been recent, significant action in the case below, we find there has been no undue delay in district court.  Consequently, although we grant leave to proceed in forma pauperis, we deny the petition.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED